Chief Justice.
In this action both plaintiff and defendant claim under William Collins, the elder. First, defendant says he has an alienation bond from plaintiff and his father. Plaintiff answers, I was, an infant, therefore not binding. The contracts entered into by infants are voidable. Second, no evidence of William Collins’ death when the action commenced, if none plaintiff cannot recover. Thirdly, there is a clear distinction between a bond given for payment of money and one with a collateral condition, and I recollect a conveyance bond was given in evidence in a cause in 1776 in which I was attorney for plaintiff.